DETAILED ACTION
Claims 1-7 and 9-16 are pending, and claims 1-7 and 16 are currently under review.
Claim 8 is cancelled.
Claims 9-15 are withdrawn.Claim 16 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/09/2022 has been entered.

Response to Amendment
The amendment filed 8/01/2022 has been entered.  Claims 1-7 and 9-15, and newly submitted claim(s) 16, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) in view of either: 1) Sherwood (US 2003/0209836) and Ryu et al. (2010, Reactive Sintering of Copper Nanoparticles Using Intense Pulsed Light for Printed Electronics) or 2) Draper et al. (2015, Fabrication of Elemental Copper by Intense Pulsed Light Processing of a Copper Nitrate Hydroxide Ink), or alternatively over the aforementioned prior art and further in view of Renn et al. (US 2004/0197493).
Regarding claim 1, Sachs et al. discloses a method of additive manufacturing [abstract, col.2-3]; wherein said method includes the steps of providing a metal powder build material [col.5 ln.35-61, col.7 ln.29-36], subsequently applying a metal salt binder material at desired locations [col.5 ln.62-67], and then thermally disassociating/reducing said metal salt at a temperature below the sintering temperature of the metal powder to deposit a metal formed from said metal salt and bind/join the metal powder together [col.6 ln.19-21, col.14 ln.45-48].  These steps are then repeated layer by layer to from a desired component [col.5 ln.54-59].  Sachs et al. further teaches that said thermal disassociation can be performed using laser [col.32 ln.52-59].  The examiner considers this disclosure to meet the claimed steps of applying a metallic build material, applying a patterning fluid, and exposing light irradiation prior to application of an additional build material.
Alternatively, Sachs et al. does not expressly teach that light irradiation causes thermal reduction of the metal salt.  Renn et al. discloses a method of depositing and heat treating materials [abstract]; wherein it is known to perform thermal decomposition of metal salts by either thermal or laser treatment [0109].  In other words, Renn et al. discloses that thermal and laser treatment are art-recognized equivalents which are both useful for the same purpose of performing thermal decomposition of metal salts to elemental metal.  See MPEP 2144.06.  Therefore, it would have been obvious to modify the method of Sachs et al. by substituting laser decomposition for thermal decomposition to arrive at the instant claim because it would have been obvious to one of ordinary skill to substitute art-recognized equivalents that are useful for the same purpose.
As stated above, Sachs et al. discloses a laser; however, Sachs et al. does not expressly teach that said thermal decomposition is performed with a specific type of light irradiation as claimed.  Sherwood discloses that it is known to utilize xenon gas flash lamps as a means to generate high energy, short duration pulsed radiation to cure (ie. solidify) material in additive manufacturing [abstract, 0054-0056].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing the xenon flash lamp of Sherwood as a radiation source to provide high energy radiation as taught by Sherwood.  The examiner considers the pulsed flashes of Sherwood to meet the limitation of a “strobe lamp” as claimed.  
Sachs et al. and Sherwood do not expressly teach an irradiation energy as claimed.  Ryu et al. discloses that it is known to utilize an energy density of 50 J/cm2 to bond and decompose copper oxide particles with a xenon flash lamp [p.43].  Although Ryu et al. is directed to metal oxides rather than metal salts, the examiner submits that metal oxides can be included in the scope of metal salts as would have been recognized by one of ordinary skill.  Therefore, it would have been obvious to modify the method of the aforementioned prior art by specifying an energy density as taught by Ryu et al. for processing metal oxide particles.  The examiner notes that the energy of Ryu et al. meets the instantly claimed range.  See MPEP 2131.03.
Alternatively, Sachs et al. does not expressly reducing metal salt using a xenon strobe lamp at energies as claimed.  Draper et al. discloses that it is known to utilize intense pulsed light from a xenon strobe lamp to reduce metal salt compounds such as copper nitrate as a means for causing reducing by thermal decomposition at lower temperatures agglomeration and oxidation challenges associated with copper [p.16478-16479].  Therefore, it would have been obvious to modify the method of Sachs et al. by utilizing a xenon strobe lamp as the light source of Sachs et al. to provide a means for reducing metal salts while avoiding agglomeration and oxidation issues.  Draper et al. further teaches energies of about 10 J/cm2 to about 36 J/cm2, which meet the instantly claimed range [fig.3].  See MPEP 2131.03.
Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner submits that the phenomena of chemical reactions occurring at respective reaction temperatures met by the light irradiation energy would have naturally flowed from the disclosed thermal disassociation of Sachs et al.  See MPEP 2145(II).  In other words, the metal salt disassociation disclosed by Sachs et al. would have been recognized by one of ordinary skill to also comprise chemical reactions, said reactions occurring at respective temperatures and propagated by an adjusted xenon lamp energy provided by the disclosure of Sachs et al. modified by Chernyshov et al.  
Alternatively, Renn et al. further teaches that the heat treatment can be adjusted by controlling laser parameters [0087, 0109-0110].  The examiner submits that this would suggest a method of additive manufacturing using a pulsed xenon flash lamp as a heat source to process metal salt binder material (as taught by Sachs et al. and others), wherein said heat source can be adjusted to control heat treatment (as taught by Renn et al.).
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further discloses a specific salt embodiment of silver carbonate, wherein said silver carbonate decomposes to silver oxide and is further reduced [col.14 ln.27-37, col.17 ln.55-58].
Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further teaches disassociating the metal salt and potentially sintering/melting the reduced metal, which the examiner recognizes would naturally result in at least some amount of diffusion of the reduced metal material into the metal powder by means of the laser irradiation [col.14 In.38-48, col.15 In.1-11].  See MPEP 2145(II).
Regarding claim 6, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further teaches a reducing and/or inert environment [col.14 ln.34-37].
Regarding claims 7 and 16, the aforementioned prior art discloses the method of claim 1 (see previous).  Sachs et al. further teaches a number of metal salt compositions such as silver nitrate [col.17 ln.37].  Sachs et al. also teaches that the metal salt can be copper nitrate or copper sulfate for example [col.18 ln.2-5, col.27 ln.10].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) in view of others as applied to claim 1 above, and further in view of Liu et al. (US 2009/0007724).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the metal salt can be a hydrated metal salt as claimed.  Liu et al. discloses a method of depositing metal material onto metal powders by means of decomposition of a metal salt precursor [abstract, 0006]; wherein said metal salt precursor can be a hydrated metal salt for metal powders [0025, claim5].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing a hydrated metal salt such as copper acetate hydrate for copper powders as taught by Liu et al.
Alternatively, the examiner notes that all of the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein one of ordinary skill would have reasonably been able to combine the aforementioned features to arrive at the predictable result of an additive manufacturing method as taught by Sachs et al., wherein the salt material is specifically a hydrated metal salt as taught by Liu et al.  See MPEP 2143(I)(A).

Response to Arguments
Applicants’ arguments filed 8/01/2022 have been considered and are moot in view of the new grounds of rejection above.
Applicant's arguments, filed 8/01/2022, regarding the distinction between xenon flash lamps vs. xenon strobe lamps have been fully considered but they are not persuasive.
Applicant argues that xenon strobes work by pushing energy stored in a capacitor through a xenon flash tube, which is different from a xenon flash lamp.  The examiner cannot concur.  The examiner notes that both xenon strobes and xenon flash lamps serve to prove pulsed flashes of radiation as would have been recognized by one of ordinary skill.  Thus, it is not apparent to the examiner as to how a xenon flash lamp is patentably distinct from a xenon strobe lamp.  It is also noted that the mechanism of a xenon strobe lamp as recite by applicant above is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nonetheless, applicants’ arguments are further moot in view of the new grounds of rejection above.

Conclusion
 No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734